Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 1 of 19 Pageid#: 162




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 ANTONARI WILLIAM ALEXANDER,                               )
     Plaintiff,                                            )     Civil Action No. 7:19-cv-00784
                                                           )
 v.                                                        )    MEMORANDUM OPINION
                                                           )
 MRS. K. MOORE-CRAFT, et al.,                              )     By: Norman K. Moon
      Defendants.                                          )     Senior United States District Judge

          Although this case was originally filed in September 2019, it has not yet been screened
                                           1
 pursuant to 28 U.S.C. § 1915A(a). The delays are primarily because of repeated motions for

 extensions of time sought and received by Alexander, as well as his filing of an amended

 complaint in March 2020. Also, he only recently satisfied the financial filing requirements in the

 case, on April 13, 2020.

          Upon review of the complaint pursuant to 28 U.S.C. § 1915A(a), I conclude that some of

 Alexander’s claims must be dismissed, either because they already have been asserted by him in

 another lawsuit and resolved against him, or because they fail to state a federal claim. Other

 claims will be permitted to go forward at this time, and the Clerk will be directed to notify

 defendants of this action.2

          I also will deny without prejudice Alexander’s first motion for preliminary injunctive and

 overrule and deny his “objections” to the denial of his motion for appointment of counsel. As to

 his second motion for a preliminary injunction, I will require defendants to respond to that

 motion within thirty days.


         1
           I omit internal citations, alterations, and quotation marks throughout this opinion, unless otherwise noted.
 See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).
          2
              The format of Alexander’s complaint and the repetitive and rambling nature of his allegations makes it
 difficult to determine what claims he is bringing against whom. If Alexander believes this opinion fails to properly
 identify any of his claims or his allegations against any particular defendant, he may so advise the court in a motion
 to reconsider this opinion and order.
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 2 of 19 Pageid#: 163




                                              I.   BACKGROUND

         Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint in

 a civil action in which a prisoner seeks redress from a governmental entity or officer or employee

 of a governmental entity.” See also 28 U.S.C. § 1915(e)(2) (requiring court, in a case where

 plaintiff is proceeding in forma pauperis, to dismiss the case if it, for example, is frivolous or

 fails to state a claim on which relief may be granted). Pleadings of self-represented litigants are

 accorded liberal construction and held to a less stringent standard than formal pleadings drafted

 by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal construction does

 not mean, however, that the court can ignore a clear failure in pleadings to allege facts which set

 forth a claim cognizable in a federal district court. See Weller v. Dep’t of Social Servs., 901 F.2d

 387, 391 (4th Cir. 1990).

         Alexander’s amended complaint names the following defendants: Mrs. K. Moore-Craft,

 L. Collins, Capt. Franklin, Lt. Messer, E. Shirks, Sgt. Taylor, Correctional Officer Taylor,

 Correctional Officer Mayes, Hearings Officer Mullins, Lt. Lyall (Officer in Charge), Counts,

 Nurse Craft, Harold Clarke (the Director of VDOC), and J. Kiser (the Warden of Red Onion.)

 His amended complaint consists of more than sixty hand-written pages and he lists fifty-two

 separate claims, includes a separate affidavit, and states that he has “65 other documents” he

 wants to include but has not yet sent to the court. However, many of his “claims” repeat—over

 and over—the same allegations about the same events.3 In particular, most of his allegations

 arise from the following events, all of which occurred at Red Onion State Prison (“Red Onion”):


         3
            Others of his claims are actually prayers for relief. For example, he asks for polygraph examinations of
 him and the people involved in the November 3, 2019 incident. (Am. Compl, Claims 16, 21, 31, 40.) He also wants
 certain unidentified people fired, the “bogus infractions” erased from his record, an apology, changes to VDOC
 procedures, money damages as well as costs, large quantities of specific medication to treat his memory loss, and an
 emergency transfer to another facility. (Id., Claims 17, 25, 44, 48.) His complaint also includes a laundry list of
 items unrelated to his claims. (Id., Claim 49 (asking for damages and certain food items, but also a 13-inch TV, a G-
 shock watch, CL-20 head phones, eye contacts, and Air Max sneakers).)


                                                          2
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 3 of 19 Pageid#: 164




 (1) a November 3, 2019 incident in which he alleges he was “slammed on his face” in his cell by

 Moore-Craft and Shirks and then later Correctional Officers Taylor and Mayes twisted his neck

 “like an owl,” resulting in injuries and continuing pain; (2) his subsequent placement in

 ambulatory restraints ordered by Captain Franklin and his placement in a segregated housing unit

 (“SHU”) cell (Cell C-301) that he contends was filthy and smelled;4 (3) the denial of medical

 treatment for his injuries while he was in the SHU; (4) allegedly false disciplinary charges being

 brought against him arising from the events of November 3; and (5) a disciplinary hearing

 addressing those charges, in which he alleges that the hearing officer (Mullins) and appeals

 officer (Counts) were biased against him and that he was otherwise denied due process. (See

 Am. Compl., Claims 1–8, 11–15, 18–22, 30–37, 39–43, 47–48, 50–52, Dkt. No. 16.)

          Alexander also refers to three other incidents in which he was slammed on his face while

 at Red Onion, but he provides few details for the other three, aside from listing their dates, and

 referencing the names of at least some of the alleged perpetrators. Specifically, he claims they

 occurred on April 15, 2017, July 12, 2018, and March 7, 2019. (Id., Claims 9, 27, 48.)5

 Similarly, he references an incident in which his head was hit against a steel beam or pillar, but

 he does not identify when that occurred. (Id., Claims 10, 44.)6 Notably, though, none of the

 individuals involved are named as defendants. Rather, it seems that he is offering these




          4
            He refers to the cell as a “torture chamber” and described it as having feces, urine, sperm, blood, and
 bugs that have been there a very long time. He alleges that the “smell alone makes you sick” and that he got a
 headache as a result of being in the cell for two days. (Am. Compl., Claim 42, Affidavit at 2.)
          5
            According to Alexander, all of these incidents were “retaliation” for an earlier incident in which
 correctional officer Maloney says plaintiff assaulted him after Maloney spit in plaintiff’s face. He says that all the
 people “slamming” him are Maloney’s friends and associates. (Am. Compl., Claim 9.) Maloney was involved in the
 April 15, 2017 incident. In the other two face-slamming incidents, he names a Sgt. Mannon and a Lt. Boyd as the
 individuals who slammed him on his face. (Id., Claim 37.)
          6
            Alexander alleges that Sgt. Hall is the individual who hit Alexander’s head against a beam, while Sgt.
 Artrip and Lt. Adams watched and failed to intervene. (Am. Compl., Claims 10, 44.)

                                                           3
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 4 of 19 Pageid#: 165




 allegations to support his supervisory liability claims against Unit Manager Collins, Warden

 Kiser, and Harold Clarke.

        Alexander’s complaint also seems to be making several Eighth Amendment living

 conditions claims. In addition to challenging as unconstitutional the conditions in Cell C-301, he

 also alleges that the food at Red Onion is “extremely poor” and it is “like eating shit or throw-

 up,” although he does not allege that he has lost weight or otherwise been affected by the

 unappetizing food. He also states that he is being attacked and sexually assaulted, that he has

 been denied rec and showers, and that his cell is trashed and searched “all the time.” (Id., Claims

 28–29.) None of these assertions are supported by specific facts or details.

        Lastly, Alexander makes general claims of racial and religious discrimination, claims that

 staff at Red Onion are all related or friends and so they engage in a conspiracy to retaliate, and

 claims that his rights under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

 (“ADA”) were violated. He provides few specifics for any of those allegations, either. (See,

 e.g., Am. Compl., Claims 9–10 (stating he has been called a “Muslim Money” and racial slurs);

 Claim 46 (racial and religious discrimination); Claim 23 (saying he is protected by the ADA

 because of his mental health issues and referencing an incident (not identified by date) when he

 fell off the top bunk in his cell and “cracked open the skin on the top of his head”); Claims 24,

 30, 38, 46, 52 (all alleging “conflicts of interest” or retaliation and mistreatment based on

 relationships between staff members).

        Based on all of these allegations, Alexander asserts violations of his First, Fourth, Fifth,

 Eighth, Thirteenth, and Fourteenth Amendment rights, ADA claims (both “federal and state”),

 and state-law claims, including assault and battery and other unidentified state-law claims. (Id.,

 Claims 25–27, 45.)



                                                   4
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 5 of 19 Pageid#: 166




                                II. SCREENING OF COMPLAINT

        As noted at the outset of this opinion, many of Alexander’s claims—to the extent I have

 been been able to determine what those claims are—fail to state a claim for which relief can be

 granted.

    A. Claims arising from the April 15, 2017 incident, the other two incidents in which he
       was “slammed on his face,” and the incident in which his head was banged into a
       steel beam or pillar

        Although Alexander includes allegations about an April 15, 2017 incident in which

 Maloney allegedly used excessive force against him, he has not named Maloney or others

 involved in that incident as defendants and he does not appear to be seeking relief for those

 claims. In any event, all claims related to the April 15, 2017 incident involving Maloney and the

 alleged denial of medical treatment afterward were asserted by Alexander in a prior case,

 Alexander v. Parks , No. 7:17-cv-524 (W.D. Va.), and so he is barred from asserting those claims

 here. In re Varat Enters., 81 F.3d 1310, 1315 (4th Cir. 1996) (explaining that where later

 litigation arises from the same cause of action as the first, the judgment in the prior action bars

 litigation of “every matter actually adjudicated in the earlier case” and “every claim that might

 have been presented”) (citing Nevada v. United States, 463 U.S. 110, 129–30 (1983)). In that

 case, I granted summary judgment in some of the defendants’ favor as to many of Alexander’s

 claims. Alexander v. Parks, No. 7:17-cv-524, Dkt. Nos. 64–67 (W.D. Va. January 28, 2019).

 His remaining claims were tried to a jury, and the jury found in defendants’ favor. Id., Dkt. Nos.

 145, 146 (W.D. Va. Feb. 25, 2020), appeal docketed, No. 20-6331 (4th Cir. Mar. 6, 2020).

 Because Alexander already has had a full opportunity to litigate claims arising from that

 incident, they cannot be asserted here. See In re Varat Enters., 81 F.3d at 1315.

        As noted, Alexander’s amended complaint also refers to two other face-slamming



                                                   5
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 6 of 19 Pageid#: 167




 incidents—involving conduct by a Lt. Boyd and Sgt. Mannon—and an incident in which he

 alleges that Sgt. Hall used excessive force against him and two other VDOC employees watched

 and failed to protect him. (Am. Compl., Claims 10, 44.) As noted, though, he does not name

 any of these individuals as defendants. It thus appears that those facts are being offered only by

 way of background, or perhaps to support his supervisory liability claims. In any event, even if

 he had intended to assert those claims in this suit, they would be misjoined. See Fed R. Civ. P.

 20 (explaining that defendants may be joined only if the claims arose out of the same transaction

 or occurrence, or series thereof, and contain a question of fact or law common to all the

 defendants).

    B. Living conditions claims

        The Eighth Amendment protects prisoners from cruel and unusual living conditions.

 Rhodes v. Chapman, 452 U.S. 337, 347 (1981). But “the Constitution does not mandate

 comfortable prisons,” and conditions that are “restrictive and even harsh . . . are part of the

 penalty that criminal offenders pay for their offenses against society.” Id. at 347–49.

        To sustain an unconstitutional conditions claim, a prisoner must show that: (1)

 objectively, the deprivation was sufficiently serious, in that the challenged, official acts caused

 denial of “the minimal civilized measure of life’s necessities”; and (2) subjectively, the

 defendant prison officials acted with “deliberate indifference to inmate health or safety.” Farmer

 v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the first element, the prisoner must show

 “significant physical or emotional harm, or a grave risk of such harm,” resulting from the

 challenged conditions. Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995). To establish the

 second element of deliberate indifference, a plaintiff must show that the defendant was

 personally aware of facts indicating a substantial risk of serious harm, and that the defendant



                                                   6
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 7 of 19 Pageid#: 168




 must have actually recognized the existence of such a risk. See, e.g., Farmer, 511 U.S. at 838–

 840; Conner v. Donnelly, 42 F.3d 220, 222 (4th Cir. 1994). The defendant then must have failed

 to take “reasonable measures” to alleviate the danger. Farmer, 511 U.S. at 832.

        1. Placement in cell C-301 after November 3, 2019 incident

        Alexander’s first conditions claim is that that he was housed for two days after the

 November 3, 2019 incident in a so-called “torture” cell that had all sorts of bodily fluids on the

 floor or walls, e.g., feces, urine, semen, and nasal discharge. According to Alexander, the cell

 smelled horrible and lacked running water, and it made him sick to his stomach and gave him a

 headache. I assume, for purposes of this opinion, that these conditions could satisfy the objective

 standard of a living conditions claim. See Venable v. Mathena, No. 7:14cv00295, 2016 WL

 3675900, at *3 (W.D. Va. July 6, 2016) (denying summary judgment as to prisoner’s claim that

 he was held in a cell for multiple days that was smeared with feces, urine, and blood without

 protective clothing, a mat, or shoes, and that he complained to several defendants about the

 conditions, but none of them did anything); but see Jordon v. Brad, No. 7:20-CV-00174, 2020

 WL 3422197, at *3 (W.D. Va. June 22, 2020) (concluding that allegations that a prisoner was

 held in a cell with feces and water on the floor for approximately six hours did not satisfy the

 objective component); Whitmore v. W. Reg’l Jail, No. 3:18-CV-01483, 2019 WL 3756396, at *8

 (S.D.W. Va. July 19, 2019) (collecting and discussing many cases where courts found that

 similar conditions did not create a deprivation that was “sufficiently serious” to meet the first

 prong of an Eighth Amendment claim).

        But Alexander’s claim nonetheless fails because he has not alleged that any particular

 defendant had knowledge about the condition of the cell and failed to take action to address it.

 As noted, to sufficiently plead the subjective element of his claim, Alexander must set forth facts



                                                   7
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 8 of 19 Pageid#: 169




 that plausibly allege that a defendant official was aware of facts from which he could draw the

 inference that a significant risk of harm existed; that he, in fact, drew such an inference; and that

 he disregarded such a risk by failing to take “reasonable measures” to alleviate the danger.

 Farmer, 511 U.S. at 832, 837. Alexander has not alleged facts sufficient to plausibly establish

 that any defendant was aware of those conditions and failed to take action to correct them. In

 short, he has not adequately alleged that any specific defendant was deliberately indifferent to

 those conditions This Eighth Amendment claim fails.

         2. Food at Red Onion

         Alexander also alleges that the food at Red Onion tastes terrible, “like shit and throw-up.”

 In the context of providing food in prison, the Eighth Amendment imposes a duty on prison

 officials to provide inmates with “adequate food.” Farmer, 511 U.S. at 832. This does not

 require that prisoners be given food that is “tasty or aesthetically pleasing,” only that the food be

 “adequate to maintain health.” LeMarie v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993);

 Washington v. McAuliffe, No. 7:16-CV-00476, 2019 WL 1371859, at *7 (W.D. Va. Mar. 26,

 2019) (“To the extent [plaintiff’s] claim that the food is ‘inedible’ is based on its taste, texture, or

 temperature, he similarly has not stated a claim, under the Eighth Amendment”). The Fourth

 Circuit has explained that, even in the context of special diets based on medical restrictions,

 prison officials satisfy their Eighth Amendment obligations by simply providing some food that

 the prisoner is able to eat without compromising his health. Scinto v. Stansberry, 841 F.3d 219,

 233 (4th Cir. 2016). Alexander has not alleged that he (or anyone else) got sick from eating the

 food, or that he has lost significant weight or been unable to maintain a healthy weight because

 of the food. See Wilson v. Johnson, 385 F. App’x 319, 320 (4th Cir. 2020) (reasoning that an

 Eighth Amendment claim based on inadequate food can be stated by allegations that the prisoner



                                                    8
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 9 of 19 Pageid#: 170




 lost weight or suffered other adverse physical effects or was denied a nutritionally and calorically

 adequate diet).

        Moreover, as with his other living conditions claims, Alexander wholly fails to identify

 any particular defendant who aware that the food created a substantial risk of serious harm and

 failed to take “reasonable measures” to alleviate that danger. Farmer, 511 U.S. at 832.

 Accordingly, this claim fails, too.

        3. Being shackled and in restraints; denial of recreation and showers; and frequent
           searches and “trashing” of Alexander’s cell

        Without any supporting detail, Alexander makes the general assertion that he is kept in

 “shackles and handcuffs” at least seventy percent of the time at Red Onion, an allegation that

 borders on the fanciful. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding that a court

 is not required to accept without question the truth of the plaintiff’s factual allegations if those

 allegations are fanciful, but can instead determine those allegations to be frivolous for purposes

 of 28 U.S.C. § 1915(d)). He also asserts that his cell is searched and trashed “all the time,” and

 that he is denied rec and showers, although he does not state the frequency with which these

 denials occur.

        Even if all of these allegations are true, and assuming that his allegations would satisfy

 the objective element of a conditions claims, Alexander again does not point out any specific

 defendant or defendants who were responsible for those conditions, nor does he identify any

 defendant who was aware of these alleged conditions and failed to reasonably act to alleviate any

 risk from them. Accordingly, he also has failed to state an Eighth Amendment claim with regard

 to these issues. All of his conditions claims will therefore be dismissed without prejudice.

    C. Retaliation claims

        Alexander’s complaint repeatedly asserts—usually in conclusory fashion—that

                                                    9
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 10 of 19 Pageid#: 171




  everything negative that has happened to him was the result of retaliation, either because of his

  prior altercation with Maloney in April 2017 or because he is a “paper pusher” who stands up for

  his rights. Critically, though, and with only one exception, he offers insufficient factual matter to

  plausibly state a retaliation claim.

            To succeed on a First Amendment § 1983 retaliation claim, Alexander must establish

  that (1) he engaged in protected First Amendment activity, (2) “the alleged retaliatory action

  adversely affected his protected speech,” and (3) a but-for causal relationship existed between

  the protected activity and the retaliatory act. Raub v. Campbell, 785 F.3d 876, 885 (4th Cir.

  2015).

            Even assuming Alexander’s allegations establish the first and second elements,

  Alexander’s retaliation claims fail because he has not pled sufficient facts to plausibly allege

  the third. To establish the third element, a plaintiff must show that the protected activity was

  the but-for cause of the adverse action alleged. Foster v. Univ. of Md.-E. Shore, 787 F.3d 243,

  252 (4th Cir. 2015); Gregg-El v. Doe, 746 F. App’x 274, 275 & n.2 (4th Cir. Jan. 3, 2019)

  (citing to Foster in addressing the causation standard in the context of a prisoner’s retaliation

  claim).

            As to one of his claims, his claim that defendants Moore-Craft and Shirks brought

  retaliatory and false disciplinary charges against him simply because he threatened to sue them, I

  conclude that he has plausibly alleged a retaliation claim. Indeed, he alleges that Moore-Craft

  admitted that the reason behind the charges was because he had threatened to sue them.

  Moreover, at least one of those charges was subsequently dismissed.

            As to the remaining general allegations of “retaliation,” though, Alexander’s complaint

  is devoid of any facts tying any of the actions taken against him to a retaliatory motive based on


                                                   10
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 11 of 19 Pageid#: 172




  his filing grievances or lawsuits. Rather, his allegations are conclusory, insufficient as a matter

  of law, and not entitled to be taken as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (explaining that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice” to state a cause of action, and a court need to treat legal

  conclusions as true when determining whether to dismiss a claim). In short, Alexander’s

  allegations do not come close to plausibly alleging the “rigorous” but-for standard of causation.

  See Raub, 785 F.3d at 885 (“[O]ur causal requirement is rigorous.” (internal quotations and

  citations omitted)). These conclusory allegations of retaliation without any supporting facts fail

  to state a claim. See Adams, 40 F.3d at 74 (summarily dismissing retaliation claim as

  insufficient because it consisted of merely conclusory allegations and no facts to show

  retaliatory motivation); Cochran v. Morris, 73 F.3d 1310, 1317 (4th Cir. 1996) (noting that

  courts must treat an inmate’s claim of retaliation by prison officials “with skepticism”).

  Accordingly, his retaliation claims—except for the one against Moore-Craft and Shirks—also

  must be dismissed.

     D. General claims of racial and religious discrimination

         Alexander’s claims of racial and religious discrimination also fail to state a federal claim.

  First of all, he primarily points to evidence of religious or racial slurs made by unidentified

  officers at Red Onion. While such comments by guards are inappropriate and abhorrent, they do

  not rise to the level of a constitutional violation. See Henslee v. Lewis, 153 F. App’x 179, 179

  (4th Cir. 2005) (“Mere threats or verbal abuse by prison officials, without more, do not state a

  cognizable claim under § 1983.”).

         More importantly, though, a prisoner’s protection from racial discrimination (and

  religious discrimination, in some forms) is grounded in the Equal Protection Clause of the



                                                   11
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 12 of 19 Pageid#: 173




  Fourteenth Amendment.7 To prove an equal protection claim, a litigant “must first demonstrate

  that he has been treated differently from others with whom he is similarly situated” and then

  “that the unequal treatment was the result of intentional or purposeful discrimination.” Veney v.

  Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Morrison v. Garraghty, 239 F.3d 648, 654

  (4th Cir. 2001)). Two groups of persons are “similarly situated” only if they “are similar in all

  aspects relevant to” the challenged treatment. See Van Der Linde Housing, Inc. v. Rivanna Solid

  Waste Auth., 507 F.3d 290, 293 (4th Cir. 2007). Alexander makes general allegations and

  accusations of discrimination based on his race or religion, but does not identify how he was

  treated differently than any similarly situated person of another race or religion, nor does he

  allege any facts at all to show that any unequal treatment was the result of intentional

  discrimination. Moreover, he does not identify any particular defendant who he alleges denied

  him equal protection based on his race or religion. These claims therefore fail.

      E. Americans with Disabilities Act claim

           I also have considered Alexander’s vague claim of discrimination in violation of the

  ADA, and I conclude that Alexander has failed to state a claim upon which relief can be granted

  and thus that this claim is subject to dismissal.

           Title II of the ADA states that “no qualified individual with a disability shall, by reason

  of such disability, be excluded from participation in or be denied the benefits of the services,

  programs or activities of a public entity, or be subjected to discrimination by any such entity.” 42



           7
               Alexander does not identify any way in which his ability to practice his religious beliefs was impacted
  by any action by any defendant, and so I do not construe his complaint as attempting to assert a First Amendment
  claim based on interference with his religion. See Carter v. Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (explaining
  that to state a claim under the Free Exercise clause, “an inmate, as a threshold matter, must demonstrate that: (1) he
  holds a sincere religious belief; and (2) a prison practice or policy places a substantial burden on his ability to
  practice his religion.”). A “substantial burden” on a person’s religious exercise is one that “put[s] substantial
  pressure on an adherent to modify his behavior and to violate h[is] beliefs[.]” Couch v. Jabe, 679 F.3d 197, 200 (4th
  Cir. 2012).

                                                           12
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 13 of 19 Pageid#: 174




  U.S.C. § 12132. A state prison is a “public entity” within the meaning of the ADA, and, as such,

  Title II of the ADA is applicable to state prisons. Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210

  (1998); see also United States v. Georgia, 546 U.S. 151, 154 (2006). To prevail on a claim under

  Title II of the Americans with Disabilities Act, Alexander must allege that: “(1) he has a

  disability; (2) he is otherwise qualified to receive the benefits of a public service, program or

  activity; and (3) he was excluded from participation in or denied the benefits of such service,

  program, or activity, or otherwise discriminated against, on the basis of his disability.” Spencer

  v. Early, 278 F. App’x 254, 261 (4th Cir. 2008) (quotation omitted).

         Alexander makes a blanket assertion of “discrimination” based on disability, but he does

  not offer any facts in support of his claim. Nor does he identify any specific program or activity

  from which he has been excluded, as necessary to state a claim under Title II of the ADA. To

  the extent he is relying on his allegations about a lack of medical treatment after the November 3,

  2019 incident, or at some other time, it is well established that an inmate’s medical treatment, or

  lack of treatment, does not provide a basis upon which to impose liability under the

  ADA. See Burger v. Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005); Bryant v. Madigan, 84 F.3d

  246, 249 (7th Cir. 1996); see also Spencer v. Easter, 109 F. App’x 571, 573 (4th Cir. 2004).

  Because his complaint fails to adequately allege facts to state an ADA claim, his ADA claim will

  be dismissed without prejudice.

     F. Claims Against Collins, Kiser, and Clarke

         Alexander appears to assert claims against Kiser, Clarke, and Collins based on a

  supervisory liability theory. (Am. Compl., Claims 22, 24, 37, 48.) In order to succeed on a

  claim for supervisory liability under § 1983, a plaintiff must show:

                 (1) that the supervisor had actual or constructive knowledge that
                 his subordinate was engaged in conduct that posed “a pervasive

                                                   13
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 14 of 19 Pageid#: 175




                 and unreasonable risk” of constitutional injury to citizens like the
                 plaintiff; (2) that the supervisor’s response to that knowledge was
                 so inadequate as to show “deliberate indifference to or tacit
                 authorization of the alleged offensive practices,”; and (3) that there
                 was an “affirmative causal link” between the supervisor’s inaction
                 and the particular constitutional injury suffered by the plaintiff.

  Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). “Establishing a ‘pervasive’ and

  ‘unreasonable’ risk of harm requires evidence that the conduct is widespread, or at least has been

  used on several different occasions.” Id. It appears that Alexander is attempting to rely on the

  April 15, 2017 incident, as well as other incidents he references, to establish that the conduct

  against him and, in particular, the conduct of officers slamming him on his face, was widespread.

  He also alleges that Collins, Clarke, and Kiser were personally aware of these incidents and that

  Clarke and Kiser even had Alexander moved away from Red Onion and to Wallens Ridge State

  Prison to protect him from such incidents and from retaliation, but they then allowed him to be

  moved back. He specifically alleges that these defendants were aware of all of these instances of

  use of force against him.

         Although Alexander’s allegations do not include a significant amount of factual detail, I

  conclude that they are sufficient, for purposes of screening under § 1915A(a), to allow the claims

  to go forward and to warrant further factual development. Thus, these claims will not be

  dismissed.

                                      III. PENDING MOTIONS

         I turn next to three pending motions in the case. Specifically, there are currently two

  pending motions for preliminary injunction by Alexander, as well as a motion in which he

  objects to the magistrate judge’s denial of his motion for appointment of counsel.




                                                   14
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 15 of 19 Pageid#: 176




     A. First Motion for Preliminary Injunction (Dkt. No. 2)

         In his first motion for preliminary injunction, he references the April 2017 incident (the

  one involving Maloney) and says that he was transferred to Wallens Ridge by Clarke and the

  Governor to prevent retaliation against him. He says they then changed their minds and brought

  him back to Red Onion, along with the entirety of his pod. Then, he references the November 3,

  2019 assault repeatedly. What is missing from his preliminary injunction motion, however, is

  any facts or allegations that would show that he is in imminent danger of harm. And even

  though he states that he was “slammed on his face” four times over about a period of three years,

  at least one of those uses of force (the April 2017 one) has been judicially determined not to

  constitute excessive force.

         Although defendants had not yet been served in the case, Warden Kiser was directed to

  respond to the first motion. In the response, Warden Kiser argues that the motion for preliminary

  injunction fails as a matter of law because Alexander fails to demonstrate any of the required

  elements for obtaining one. In particular, the response argues that Alexander cannot show he is

  likely to succeed on the merits of any underlying claim because the most specific facts provided

  in his preliminary injunction motion “are largely false and relate to two incidents about which he

  has already filed suit.” The response further notes that Alexander fails to identify what

  irreparable harm he will suffer if a preliminary injunction does not issue. (Resp. to Mot. Prelim.

  Inj. 2–3, Dkt. No. 19.)

         Preliminary injunctive relief is an “extraordinary” remedy that courts should grant only

  “sparingly.” See Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir.

  1991). The party seeking the preliminary injunction must demonstrate that: (1) he is likely to

  succeed on the merits at trial; (2) he is likely to suffer irreparable harm in the absence of



                                                    15
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 16 of 19 Pageid#: 177




  preliminary relief; (3) the balance of equities tips in his favor; and (4) an injunction is in the

  public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 22 (2008); League of

  Women Voters of N.C. v. North Carolina, 769 F.3d 224, 249 (4th Cir. 2014). The remedy may

  be granted only on a “clear showing” of entitlement to relief. Winter, 555 U.S. at 22. Critically,

  the movant must satisfy all four requirements to obtain preliminary injunctive relief. Real Truth

  About Obama, Inc. v. FEC, 575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds, 559

  U.S. 1089 (2010).

          Based on the allegations and information in Alexander’s first motion only, it is apparent

  that Alexander cannot satisfy the second Winter factor. To do so, Alexander must show that the

  irreparable harm he faces in the absence of relief is “neither remote nor speculative, but actual

  and imminent.” Direx Israel, Ltd., 952 F.2d at 812. Without a clear showing that the plaintiff

  will suffer imminent, irreparable harm, the court cannot grant preliminary injunctive relief. See

  DiBiase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (explaining that a “possibility” of

  irreparable harm is insufficient to satisfy the movant’s burden).

          Not only does Alexander’s motion fail to identify with any specificity what harm he will

  face in the absence of a preliminary injunction, he also fails to show that any harm that might

  occur in the absence of relief is “actual and imminent,” rather than “remote [and] speculative.”

  See Direx Israel, Ltd., 952 F.2d at 812. It is not enough to offer vague assertions that he believes

  he will be attacked again, without noting who he thinks will attack him or why such harm is

  imminent. Instead, he simply says that “everyone is still retaliating against” him because of the

  April 2017 situation. He admits, however, that Maloney does not even work at Red Onion

  anymore. Because he has not alleged sufficient facts to show more than a possibility of

  irreparable harm, plaintiff’s first motion for preliminary injunction (Dkt. No. 2) will be denied



                                                    16
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 17 of 19 Pageid#: 178




  without prejudice.

     B. Second Motion for Preliminary Injunction (Dkt. No. 25)

         In his second motion for preliminary injunction, he claims that there has been another

  discrete incident of excessive force against him, when on April 20, 2020, Correctional Officer A.

  Mullins utilized excessive force against him and tried to snap his neck. He claims that if he is

  not sent to another prison, his life is at risk. I will direct the remaining defendants to respond to

  this motion within thirty days after entry of this order.

     C. Objections to Denial of Appointment of Counsel (Dkt. No. 24)

         Lastly, Alexander has objected to the magistrate judge’s denial of his motion for

  appointment of counsel. As explained in the order denying counsel (Dkt. No. 21), the court

  cannot require an attorney to represent an indigent civil plaintiff. See Mallard v. U.S. D. Ct. for

  S.D. of Iowa, 490 U.S. 296, 309 (1989). Instead, the court may only request that an attorney

  represent an indigent plaintiff when “exceptional circumstances” exist. Cook v. Bounds, 518

  F.2d 779, 780 (4th Cir. 1975). Exceptional circumstances depend on the type and complexity of

  the case and the ability of the plaintiff to present it. See Whisenant v. Yuam, 739 F.2d 160, 163

  (4th Cir. 1984), abrogated on other grounds by Mallard, 490 U.S. at 309.

         Alexander states that he has a low IQ and is “emotionally disturbed,” that he does not feel

  capable of representing himself, and that he has a problem with his “tongue” that makes it

  difficult to speak. (Dkt. No. 24.) Although Alexander’s amended complaint is not particularly

  organized in its presentation of claims, he clearly has shown an ability to express himself in his

  filings and to communicate with the court in writing. Indeed, the fact that many of his claims

  have survived an initial screening shows that he has the ability to adequately allege facts and

  claims. Moreover, the case remains in its early stages.


                                                    17
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 18 of 19 Pageid#: 179




         For all of these reasons, Alexander’s circumstances are not exceptional so as to justify

  appointment of counsel at this time. Alexander’s objections to the denial of his request for

  appointment of counsel (Dkt. No. 24) will be overruled and his request for counsel denied

  without prejudice. In the event that this case proceeds to trial, I will consider a renewed request

  for counsel at that time.

                                         IV. CONCLUSION

         In light of the above discussion, and the dismissal of the claims identified above, the

  following claims against the following individuals remain:

         1. Eighth Amendment excessive force claims as a result of the November 3, 2019

             incident against defendants Shirks, Moore-Craft, Correctional Officer Taylor, and

             Correctional Officer Mayes; against Captain Franklin for his ordering the use of

             ambulatory restraints; and related claims of bystander liability against defendants Lt.

             Messer and Sgt. Taylor (e.g., Claims 2–7, 26; and Affidavit (Dkt. No. 16-1)), as well

             as state-law claims of assault and battery arising from the incident.

         2. An Eighth Amendment claim based on a failure to provide medical care after the

             November 3, 2019 incident against defendants Moore-Craft, Nurse Craft, and Captain

             Franklin (e.g., Claim 6).

         3. A Fourteenth Amendment due process claim arising from the disciplinary

             proceedings against Alexander related to the November 3, 2019 incident, which is

             brought against Mullins; against Counts, who apparently addressed at least some of

             the appeals of his disciplinary convictions and who Alexander alleges has a conflict

             of interest because he sued her in previous lawsuits; and against Lt. Lyall, who

             Alexander alleges brought the charges, failed to ensure that they had a factual basis,


                                                   18
Case 7:19-cv-00784-NKM-JCH Document 27 Filed 06/29/20 Page 19 of 19 Pageid#: 180




           and possibly failed to properly ensure that the alleged contraband was maintained

           (e.g., Claims 14–15, 19, 38).

        4. A First Amendment retaliation charge against Moore-Craft and Shirks, based on their

           filing of allegedly false disciplinary charges against Alexander, in response to him

           threatening to sue them, and based on Moore-Craft’s alleged statement to Alexander

           that they were bringing charges against him because he threatened to sue them (e.g.,

           Claim 1, Affidavit at 2).

        5. A supervisory liability claim against Clarke, Kiser, and Collins, based on Alexander’s

           allegations that they failed to protect him despite their personal knowledge of

           repeated incidents of him being slammed on his face and his contention that Clarke

           and Kiser acknowledged the danger he faced by initially transferred him to Wallens

           Ridge to protect him, but then allowed him to be transferred back to Red Onion,

           where the November 2019 incident occurred (e.g., Claims 22, 24, 37, 48).

        An appropriate order will be entered.

        ENTER: This 29th
                    __ day of June, 2020.




                                                19
